Citation Nr: 0529272	
Decision Date: 11/01/05    Archive Date: 11/14/05	

DOCKET NO.  02-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
May 1966 to June 1968, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

In an April 2004 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, and denied the veteran's appeal as to that issue.  
However, the Board did find that sufficient evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD, reopened that claim, and then remanded that 
issue to the RO for additional development.  The case has 
since been returned to the Board for appellate review of that 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. An acquired psychiatric disorder was not manifested in 
service and is not shown to be causally or etiologically 
related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran and his representative were not provided 
notice of the VCAA in regards to his claim to entitlement of 
service connection for an acquired psychiatric disorder as 
required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) until after the RO's 
September 2002 decision in this case.  However, the United 
States Court of Appeals for Veterans Claims (the "Court") 
has held that in such situations where the claimant receives 
a VCAA letter after the initial rating decision, the claimant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process. See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

In this case, such notice was provided to the veteran and his 
representative by letters dated in February 2004 and May 
2004.  The content of these letters (1) informed the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim; (2) informed the veteran 
about the information and evidence the VA would seek to 
provide; (3) informed the veteran about the information and 
evidence the claimant was expected to provide; and (4) 
requested the veteran provide any information or evidence in 
the veteran's possession that pertained to his claim.  
Thereafter, the veteran received a Supplemental Statement of 
the Case.  The Board observes that neither the veteran nor 
his representative notified the RO of any additional matters 
that the veteran wished to have reconsidered after receipt of 
the notice letters and the Supplemental Statement of the 
Case.  Thus, the veteran's subsequent VCAA notice appears to 
satisfy the notification requirements of the VCAA. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, the Board finds that the veteran will not be 
prejudiced by the Board proceeding with a decision since no 
useful purpose would be served by returning this case to the 
RO to reissue notice that has already been provided.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service records, VA medical records and private 
medical records are located in the claims file.  
Additionally, the veteran was afforded a VA examination in 
order to answer the medical question presented in this 
appeal.  Neither the veteran nor his representative have made 
the RO or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the veteran's claim.  As such, the Board finds that the case 
is ready for appellate review.

B.  Evidence, Law and Analysis 

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  Applicable 
law provides that service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  
Service connection may also be granted for certain chronic 
diseases, such as psychosis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  When all the evidence is assembled, 
the VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the veteran's November 1965 pre-induction 
examination indicated that the veteran's psychiatric clinical 
evaluation was normal.  An October 1966 examination also 
indicated that the veteran's psychiatric evaluation was 
normal.  However, in an October 1966 Report of Medical 
History, the veteran indicated that he had frequent trouble 
sleeping and that he experienced depression and/or excessive 
worry.  In the physician's summary section of the October 
1966 Report of Medical History, it stated that the veteran 
occasionally worried about various problems and could not 
sleep at night when he experienced such worry.  Thereafter, 
in a May 1968 separation examination, the veteran's 
psychiatric condition was again reported to be normal.  In 
the attached May 1968 Report of Medical History portion of 
that examination, the veteran marked "no" in response to 
the questions of whether he experienced frequent trouble 
sleeping or depression and excessive worry.  The veteran's 
remaining service medical records are devoid of reference to 
complaints, treatment or diagnosis of a nervous condition or 
psychiatric disorder.  

In October 1969, the veteran was admitted to a VA hospital 
with a diagnosis of alcoholism and habitual excessive 
drinking.  It was noted that upon admission, the veteran was 
nervous and depressed and that he reported he used excessive 
alcohol to control his nerves, smoked marijuana and had 
apparently attempted suicide approximately one year before.  
The record noted that the veteran clinically showed no 
evidence of depression or psychosis, and that a psychiatric 
diagnosis was deferred.  The veteran remained hospitalized 
from October 1969 to December 1969.  

In January 1970, the veteran filed a claim for, in pertinent 
part, a nervous condition.  In a February 1970 rating 
decision rendered for hospitalization and treatment purposes 
only, the RO granted service connection for psychosis on the 
basis that the veteran was admitted for treatment of 
schizophrenic reaction, chronic, undifferentiated type.  In a 
June 1970 rating decision for purposes of service connection, 
the veteran's claim was denied on the basis that more 
complete records of the veteran's 1969 hospitalization had 
been obtained that showed the veteran's initial diagnoses of 
schizophrenic reaction was never subsequently confirmed.  The 
rating decision noted that the only diagnosis in the hospital 
report pertained to alcoholism.  

The veteran was subsequently hospitalized from June 1972 to 
August 1972 with a diagnosis of alcohol addiction and drug 
dependence.  The record reported that the veteran had been 
previously diagnosed with schizophrenia, chronic 
undifferentiated type.  A June 1972 doctor's progress note 
reported that there was no evidence of gross psychological 
disturbance at that time.  Another note dated that same month 
indicated that the veteran made some somatic complaints 
including stomach pains, anorexia, insomnia and dizzy spells 
and that he reported becoming more withdrawn.  It stated that 
the veteran's MMPI profile was consistent with a personality 
trait disturbance with depression, psychophysiological 
reaction and alcoholism. The examiner reported that 
schizophrenia was not found, and his diagnostic impression 
was (1) immature, passive-aggressive personality with 
depression, (2) psychophysiological reaction, (3) alcoholism, 
and (4) drug abuse.  

In March 1995, the veteran was seen for a walk-in psychiatric 
evaluation at Hegira Programs, Inc.  The record reported that 
the veteran's emotional problems began after his tour of duty 
in Vietnam and that the veteran experienced multiple 
psychiatric hospitalizations, the last of which was at a VA 
Hospital in October 1994.  The veteran admitted to the use of 
alcohol and crack cocaine at that time of the evaluation.  He 
reported that he felt suicidal and also felt like hurting 
other people.  He stated that he had auditory hallucinations 
and visual hallucinations.  His insight and judgment were 
noted as poor; he was deemed to be a danger to himself; and 
it was noted that he was unable to care for himself.  The 
veteran was diagnosed with schizo-affective disorder.  It was 
recommended that the veteran be transferred to "AWMC," but 
no records of any follow-up treatment are contained in the 
file.  

Thereafter, the veteran was afforded a VA examination in 
December 1996, at which time he indicated that he experienced 
depression, impatience, insomnia, appetite disturbance with 
recent weight loss, anxiety, fatigue, a lack of interest in 
being with others, and nightmares associated with his Vietnam 
War experiences.  He denied auditory and visual 
hallucinations and reported that he was not taking 
psychiatric medication.  The examiner noted that the veteran 
was a withdrawn, average-statured, well-developed male who 
was satisfactorily groomed and sat with a sad facial 
expression.  The veteran's motor activity appeared to be 
grossly within normal limits, his speech was nonproductive 
and progressed in a somewhat halting fashion.  His mood was 
flat and his affect was appropriate.  The veteran's 
perception appeared normal and he was alert and oriented to 
time, place and person.  His memory appeared mildly defective 
and his general knowledge appeared consistent with his 
education.  His insight was minimal and his judgment was fair 
to good.  Diagnostically, the examiner reported that the 
veteran's perception resembled a depressive disorder.  He 
diagnosed the veteran with dysthymia and assigned a Global 
Assessment of Functioning (GAF) score of 51.  

The veteran was seen at a VA Medical Center (VAMC) for 
treatment of various problems from July 1987 to April 2002.  
In regards to the issue on appeal, the claims file contains a 
February 1999 psychosocial assessment report that indicated 
the veteran served in Vietnam and denied that his combat 
experience interfered with his normal life functioning.  At 
that time, the veteran described his overall social life as 
fairly satisfying.  In the diagnostic summary section of the 
report, it was also noted that the veteran denied his combat 
duty in Vietnam was problematic.  In another VAMC record 
dated in March 1999, the veteran was admitted with a chief 
complaint of cocaine and alcohol abuse.  He was diagnosed 
with chemical dependency, continuous to alcohol and cocaine.  

The veteran was afforded a VA examination in May 2004, at 
which time he reported feelings of depression, anxiety, 
hopelessness, and the inability to succeed.  He complained of 
insomnia with nightmares and irritability.  The veteran's 
mental status examination revealed no evidence of any 
psychomotor agitation or retardation.  His speech was normal, 
soft, and low in tone.  His affect was dysphoric, and his 
thought process was coherent and goal-directed.  There was no 
evidence of any formal thought disorder.  The veteran denied 
auditory and visual hallucinations.  He was alert and 
oriented to self, time and place.  The veteran had insight 
into his emotional and medical problems and his general 
judgment was good.  The examiner listed the veteran's primary 
psychiatric diagnosis as dysthymic disorder that was not 
combat related.  He also diagnosed the veteran with alcohol 
dependence, cocaine dependence in remission, nicotine 
dependence, marijuana dependence in sustained remission and 
passive/aggressive personality traits.  He assessed a GAF 
score for dysthymia of 60 to 51.  In a June 2005 addendum to 
his report, the examiner stated that the veteran's 
psychiatric condition of dysthymic disorder was not service-
connected.  He noted that this condition was first diagnosed 
in 1996 and that it had no relation to the time the veteran 
was in service.

The Board notes that the evidence detailed above clearly 
indicates that the veteran has been diagnosed with dysthymic 
disorder, and that this disorder constitutes a current 
disability for VA purposes.  The Board also observes that 
while the veteran's March 1995 psychiatric evaluation from 
Hegira Programs Inc. listed a diagnosis of schizoaffective 
disorder, this diagnosis was based upon a walk-in examination 
at a time in which the veteran also reported using alcohol 
and crack cocaine, and appears to have relied extensively 
upon the veteran's reported history.  The veteran reported at 
that time that he was experiencing auditory and visual 
hallucinations, symptoms he has consistently denied 
throughout his VAMC treatment and subsequent VA examinations.  
Previous hospitalization records that showed no indication of 
psychological disturbance also contradict this diagnosis.  
Significantly, recent VA examination in which the veteran was 
extensively interviewed and in which the examiner had the 
opportunity to review the veteran's claims folder, did not 
find schizoaffective disorder.  Therefore, the Board finds 
that the March 1995 diagnosis of schizoaffective disorder is 
not competently supported by the record.    

The Board also notes that in order to warrant service 
connection, there must be more than just medical evidence of 
a current disability.  There must also be a medical opinion 
establishing a nexus between the current disability and an 
in-service occurrence or injury.  While the veteran has been 
diagnosed with dysthymia, the record contains no competent 
medical evidence that this disorder was manifested in service 
or is otherwise related to the veteran's military service. 

Specifically, none of the veteran's service medical records 
contain evidence of complaints, treatment or diagnoses of a 
nervous condition or psychiatric disorder.  While the 
veteran's October 1966 examination noted subjective 
complaints of occasional anxiety about various problems that 
interfered with the veteran's ability to sleep, his May 1968 
separation examination reported that his psychiatric 
condition was normal and the veteran indicated that he did 
not experience frequent trouble sleeping, depression, and 
excessive worry at the time he left service.  The Board finds 
the veteran's May 1968 service examination to be persuasive, 
in light of the fact that the veteran reported that he had, 
in fact, experienced these difficulties two years earlier but 
did not report them at the time of separation.  

Additionally, the veteran's post-service medical evidence and 
VA examinations do not support his claim.  The veteran's 
consistent post-service diagnoses were alcohol dependence and 
drug dependence.  His October 1969 hospitalization report 
noted that the veteran clinically showed no evidence of 
depression or psychosis, and that a psychiatric diagnosis was 
deferred.  The veteran's subsequent hospitalization in 1972 
was for alcohol addiction and drug dependence.  Notes from 
that hospitalization report indicated no evidence of gross 
psychological disturbance, and the veteran's MMPI profile was 
consistent with a personality trait disturbance with 
depression, psychophysiological reaction and alcoholism.  The 
ultimate diagnoses at that time was (1) immature, passive-
aggressive personality with depression, (2) 
psychophysiological reaction, (3) alcoholism, and (4) drug 
abuse.  

Thereafter, the veteran was diagnosed with dysthymia in 
December 1996 and May 2004.  Although not addressed in 
December 1996, the May 2004 examiner clearly opined in his 
report and addendum that the veteran's dysthymic disorder was 
not related to his time in service.  Absent a showing that 
the veteran's dysthymic disorder manifested in service or is 
otherwise related to his military service, service connection 
is not warranted.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


